Citation Nr: 1628414	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  04-34 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety, depression and posttraumatic stress disorder.    

3.  Entitlement to service connection for residuals of a traumatic brain injury other than headaches.  

4.  Entitlement to a compensable evaluation for tension type headaches. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESSES AT HEARINGS ON APPEAL

Appellant, T. Strader and R. Jarvis


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to June 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied the appellant's request to reopen a claim of entitlement to service connection for a low back disorder.  This claim also arises from a September 2012 rating decision by the Louisville, Kentucky RO which denied entitlement to service connection for posttraumatic stress disorder.  This claim has been restyled to broadly consider any diagnosed psychiatric disorder in light of the decision in Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Finally, this case comes before the Board from a January 2015 rating decision issued by the Huntington RO which denied entitlement to service connection for residuals of a traumatic brain injury other than headaches, and entitlement to a compensable rating for tension type headaches.  

In November 2005, the Veteran testified at a Travel Board hearing before a Veterans Law Judge who has since retired.

In a July 2006 decision, the Board found that the Veteran had submitted new and material evidence to reopen his claim of entitlement to service connection for a low back disorder and remanded the issue for further development.  In a March 2007 decision, the Board denied entitlement to service connection for a low back disorder.  In December 2007, a motion for reconsideration was denied.

The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In August 2008, the Court granted a joint motion for remand, vacated the March 2007 decision, and remanded the matter to the Board for action in compliance with the joint motion.  

In June 2009 the Board again denied entitlement to service connection for a low back disorder.  The appellant appealed this decision to the Court.  In an Order dated in January 2010, the Court vacated the Board's June 2009 decision and remanded the case to the Board for development consistent with a joint motion for remand.  Thereafter, in September 2010 the Board remanded the low back claim for further development to include securing a VA examination.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted, in November 2005 the Veteran testified on the issue of entitlement to service connection for a low back disorder before a Veterans Law Judge who has since retired.  Given that Judge's retirement the appellant was offered an opportunity to present testimony at a new hearing.  In April 2016 the representative informed the Board that the appellant desired to testify at a travel board hearing.  This request is viewed by the Board as not limited to simply the back claim, but rather a request to present testimony concerning all issues on appeal.  Accordingly, further development is required.

The evidence also shows that the appellant has submitted a timely notice of disagreement regarding the issues of entitlement to service connection residuals of a traumatic brain injury other than headaches, and a compensable rating for tension headaches.  Given that timely submission VA must provide him with a statement of the case.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) (If a claimant files a notice of disagreement and the RO does not issue a statement of the case, the Board must remand the claim so that a statement of the case can be issued.) 

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue a statement of the case on the issues of entitlement to service connection for residuals of a traumatic brain injury, and entitlement to a compensable evaluation for  tension type headaches.  The appellant must be informed that the Board will not exercise jurisdiction over these claims in the absence of a timely perfected appeal.  

2.  The RO should schedule the Veteran for a travel board hearing in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request in writing, or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



